                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

JOSEPH MICHAEL ANDREWS
                                                                                  CIVIL ACTION
VERSUS
                                                                                  NO. 21-255-BAJ-RLB
LIVINGSTON PARISH DETENTION CENTER

                                                     ORDER

        This matter comes before the Court on the plaintiff’s Complaint (R. Doc. 1). Plaintiff did

not pay the filing fee or file a motion to proceed in forma pauperis.

        The pro se plaintiff, a person currently confined at the Eastern Louisiana Mental Health

Center, filed this action pursuant to 42 U.S.C. § 1983 against the Livingston Parish Detention

Center alleging that his constitutional rights were violated due to being forced to consume

contaminated and expired drinking water.

        The statute applicable to the granting by federal courts of in forma pauperis status to

inmates in civil proceedings makes clear that the plaintiff is not entitled to proceed as a pauper in

this case. 28 U.S.C. § 1915(g) provides:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
        action or proceeding under this section if the prisoner has, on 3 or more prior
        occasions, while incarcerated or detained in any facility, brought an action or
        appeal in a court of the United States that was dismissed on the grounds that it is
        frivolous, malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical injury.

        A review of the records of this Court reflects that Plaintiff has, on three or more prior

occasions while incarcerated, brought actions or appeals in the federal court that have been

dismissed as frivolous, malicious, or for failure to state a claim.1



1
  Cases filed by Plaintiff, while incarcerated, that have been dismissed by the federal courts as frivolous or for
failure to state a claim include, but are not limited to, Andrews v. Livingston Parish Detention Center, Civil Action
No. 20-556-SDD-RLB (M.D., La.), Andrews v. Summit/Oshner Hospital, et al., Civil Action No. 20-598-JWD-
        An inmate who has had three prior “strikes,” but nonetheless wishes to commence a new

civil action in forma pauperis, must show that he was under imminent danger at the time of

filing; the exception does not provide a basis to avoid application of the three-strikes rule based

on allegations of past harm. Banos v. O'Guin, 144 F.3d 883, 884–885 (5th Cir. 1998). An inmate

who claims the benefit of this exception must also show that the danger faced rises to the level of

exposure to a “serious physical injury.” 28 U.S.C. § 1915(g). The imminent danger claimed by

the inmate, moreover, must be real, and not merely speculative or hypothetical. Davis v.

Stephens, No. 14–10808, 2015 WL 110445 (5th Cir. Jan. 8, 2015) (allegation that plaintiff might

be seriously injured at an indefinite point in the future because he has been required to wear

shoes that are the wrong size and are damaged is insufficient to establish that he was in imminent

danger of serious physical injury at the relevant times).

        The limited exception provided in subsection (g) for imminent danger of serious physical

injury operates as a safety valve to ensure that, despite the filing of frivolous lawsuits in the past,

an abusive inmate facing future imminent serious physical injury by prison officials will still be

able to pursue a judicial remedy to prevent such injury. Here, Plaintiff fails to show that his

circumstances warrant an exception to be made. Notably, the instant ruling does not prohibit

Plaintiff from pursuing his claims in federal court; it only denies him the privilege of proceeding

without the payment of filing fees. Accordingly, because Plaintiff is barred from proceeding in

forma pauperis in this case, he is required to pay the full amount of the Court’s filing fee.

Accordingly,




RLB (M.D. La.), and Andrews v. Livingston Parish Detention Center, et al., Civil Action No. 21-21-SDD-RLB
(M.D. La.).
       IT IS ORDERED that Plaintiff is granted twenty-one (21) days from the date of this

Order within which to pay $402.00, the full amount of the Court’s filing fee. The filing fee must

be paid in full in a single payment. No partial payments will be accepted. Failure to pay the

Court’s filing fee within 21 days shall result in the dismissal of Plaintiff’s action without further

notice from the Court.

       Signed in Baton Rouge, Louisiana, on July 12, 2021.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
